Electronically Filed
                                                        Supreme Court
                                                        SCPW-12-0000923
                                                        17-DEC-2012
                                                        08:37 AM


                          SCPW-12-0000923

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     BARBARA ELLEN SHERRILL,
                            Petitioner,

                                vs.

                THE HONORABLE DERRICK H.M. CHAN,
       Judge of the First Circuit Court, State of Hawai#i,
                           Respondent.


                       ORIGINAL PROCEEDING
            (CAAP-12-0000676; PROBATE NO. 10-1-0254)

                              ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
     Circuit Judge Nacino, in place of Acoba, J., recused)

          Upon consideration of petitioner Barbara Ellen
Sherrill’s motion for reconsideration of this court’s November
30, 2012 order denying her petition for a writ of mandamus, filed
on December 10, 2012, and the record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED:   Honolulu, Hawai#i, December 17, 2012.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Edwin C. Nacino